      Case 6:17-cv-06323-FPG-MJP Document 57 Filed 10/28/19 Page 1 of 2




                ROTH & ROTH, LLP
             192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK 10016
                  ROTHANDROTHLAW.COM T: (212) 425-1020 F: (212) 532-3801


                                                            October 28, 2019


VIA ECF
Hon. Michael A. Telesca
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614


      Re:    Casaccia v. City Of Rochester, et al.
             17-cv-6323 (MAT)(JWF)

Dear Judge Telesca:

      I write regarding the City’s purported “Response in Support” of the Motion to
Bifurcate, filed at Docket No. 56 on October 28, 2019, which is actually a sur-reply.

      Plaintiff respectfully submits that the Court should disregard the City
Defendants’ sur-reply because it is untimely, because Mr. Ash never contacted your
undersigned to request Plaintiff’s consent to file the sur-reply, and because he did not
request the Court’s permission to file the untimely sur-reply.

      On September 12, 2019, the Court issued the following unnumbered Docket
Order resetting deadlines as to the City Defendants’ motion to bifurcate:

             “Set/Reset Deadlines as to [47] MOTION to Bifurcate.
             Responses due by 9/26/2019. Replies due by 10/3/2019.
             Motion will be submitted without oral argument on
             10/9/2019 before Hon. Michael A. Telesca. No court
             appearances are required. (JMC)”

      Thus, because this motion was fully submitted on October 9, 2019, Mr. Ash’s
sur-reply is untimely.

       The City Defendants’ sur-reply papers are also inappropriate because Mr. Ash
failed to request your undersigned’s consent or the Court’s permission to file said sur-
      Case 6:17-cv-06323-FPG-MJP Document 57 Filed 10/28/19 Page 2 of 2

reply. Local Rule 7(a)(6) states, “Sur-Reply. Absent permission of the Judge hearing
the motion, sur-reply papers are not permitted.”

      Mr. Ash failed to request the Court’s permissions prior to filing the sur-reply,
and he also failed to request permission in the papers themselves. See Dkt. 56.

      Lastly, the Court should disregard the sur-reply because it lacks any
evidentiary foundation as Mr. Ash fails to attach the deposition transcript, and
instead simply filed a self-serving attorney affirmation.

      For these reasons, Plaintiff respectfully submits that the Court should
disregard Defendants’ sur-reply papers and should deny their motion to bifurcate.


                                       Respectfully Submitted,

                                       s/Elliot Dolby Shields____
                                       Elliot Dolby Shields, Esq.
                                       ROTH & ROTH, LLP
                                       Co-counsel for Platiniff
                                       192 Lexington Avenue, Suite 802
                                       New York, New York 10016
                                       Ph: (212) 425-1020
                                       eshields@rothandrothlaw.com

cc:   Donald Thompson (via email)
      Co-counsel for Plaintiff

      Spencer Ash (via email)
      Attorney for the City defendants

      Patrick B. Naylon (via email)
      Attorney for the Rural Metro defendants




                                          2
